DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
This action is in response to application filed on July 5, 2022. Claims 1-21 are pending for examination.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11407455 (reference application) respectively. Claims 1-21 are generally broader than the respective claims 1-20 in U.S. Patent No. 11407455.  Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent.  See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970) (generic application claim specifying "meat" is obvious double patenting of narrow patent claim specifying "pork").
Reference application claim 1 corresponds to instant claim 1, 
reference application claim 2 corresponds to instant claim 2, 
reference application claim 3 corresponds to instant claim 3, 
 reference application claim 1 corresponds to instant claim 4, 
reference application claim 4 corresponds to instant claim 5, 
reference application claim 5 corresponds to instant claim 6, 
reference application claim 6 corresponds to instant claim 7, 
reference application claim 7 corresponds to instant claim 8,
reference application claim 8 corresponds to instant claim 9,
reference application claim 9 corresponds to instant claim 10,
reference application claim 10 corresponds to instant claim 11, 
reference application claim 11 corresponds to instant claim 12, 
 reference application claim 12 corresponds to instant claim 13,
 reference application claim 13 corresponds to instant claim 14,
reference application claim 14 corresponds to instant claim 15,
reference application claim 15 corresponds to instant claim 16,
reference application claim 16 corresponds to instant claim 17,
reference application claim 17 corresponds to instant claim 18,
reference application claim 18 corresponds to instant claim 19;
reference application claim 19 corresponds to instant claim 20;  and
reference application claim 20 corresponds to instant claim 21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19  recites “ the one or more objects” without proper antecedent basis in the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4-6, 8-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oberg et al. (Oberg: US 2020/0164875) in view of Hoetzer (US 2010/0063736) further in view of Weaver (US 2007/0132275).
Regarding claim 1, Oberg teaches a cargo vehicle configured to operate in an autonomous driving mode, the vehicle comprising: 
a driving system (Fig. 1-2) including a steering subsystem (102), an acceleration subsystem (1, 2) and a deceleration subsystem (206, 212) to control driving of the vehicle; 
a perception system including one or more sensors (para 43, the control unit 214 may also be connected to weight indication means of the vehicle and vehicle speed indication means for receiving signals indicative of the weight and speed of the vehicle); and 
a control system including one or more processors (Fig. 2, control unit 214 and para 27), the control system operatively coupled to the driving system and the perception system (Fig. 2 and para 43), the control system being configured to: 
determine a braking profile for the vehicle based on a grade for an upcoming portion of a roadway;  determine whether the grade for the upcoming portion of the roadway exceeds one or more parameters of the braking profile; and in response to determining that the grade for the upcoming portion of the roadway exceeds the one or more parameters, cause the deceleration subsystem to deploy a braking component (Fig. 3 and Para [0046] Furthermore, the control unit 214 also determines S2 an inclination 304 of the downhill slope 306.  And Para [0047] Moreover, based on the determination of the inclination 304 of the downhill slope 306, the control unit 214 determines S3 a braking power of the at least one auxiliary braking arrangement 212 that is required for preventing the vehicle speed from exceeding a predetermined speed limit when driving the downhill slope. i.e. the grade exceeds the parameter/predetermined speed limit. The predetermined speed limit may, for example, be the existing speed limit of the road, or a desired speed limit set by e.g. a vehicle cruise control system, etc. If the braking power required by the at least one auxiliary braking arrangement 212 is determined to be higher than a predetermined threshold limit, the control unit 214 thereafter controls the at least one differential braking arrangement 208, 210 to be engaged S4 before the vehicle 100 arrives at the crest 308 of the downhill slope 304. When the at least one differential braking arrangement 208, 210 is engaged, the relative rotational speed between the pair of propelled wheels 104, 104′, 106, 106′ is reduced. And para [0050] The above described braking power of the at least one auxiliary braking arrangement 212 that is required for preventing the vehicle speed from exceeding a predetermined speed limit can be further based on the weight of the vehicle 100 and/or a current vehicle speed. Thus, an increased braking power may be required if the weight of the vehicle 100 is high. An increased braking power may also be required if the current vehicle speed is substantially higher than the predetermined speed limit, i.e. the vehicle speed must be substantially reduced. Furthermore, the predetermined threshold limit for the braking power of the at least one auxiliary braking arrangement 212 may also be based on the vehicle weight, a current vehicle speed and/or the inclination of the downhill slope.).
Oberg does not explicitly disclose the driving system controls driving of the vehicle in the autonomous driving mode; the perception system configured to detect objects in an environment external to the vehicle; and the control system being configured while the cargo vehicle is operating in the autonomous driving mode.
However, the preceding limitation is known in the art of automotive vehicles. Hoetzer teaches a vehicle (10) configured to operate in an autonomous driving mode, the vehicle comprising: a driving system including a steering subsystem, an acceleration subsystem and a deceleration subsystem to control driving of the vehicle in the autonomous driving mode (Fig. 2, para 21, an autonomous maneuver (e.g., braking, steering, accelerating, etc.) to avoid the critical situation); a perception system configured to detect objects in an environment external to the vehicle, the perception system including one or more sensors (Fig. 1-2, first sensor 14 and second sensor 20 and para 18, The first sensor 15 is capable of monitoring a first area 25 (which may be located in front of the vehicle or behind the vehicle). …, the second sensor 20 can rotate through a radial sweep angle 35, such as a 360-degree angle, that allows the second sensor 20 to radially sweep or scan an area surrounding the vehicle 10 (i.e., the area in front, to the side, and behind the vehicle). ); and a control system including one or more processors, the control system operatively coupled to the driving system and the perception system (Fig. 2, 55, 60), the control system being configured, while the cargo vehicle is operating in the autonomous driving mode (Fig. 2, para 21, an autonomous maneuver (e.g., braking, steering, accelerating, etc.) to avoid the critical situation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hoetzer in order to  detect a critical situation and to initiate an evasive driving maneuver to avoid critical situations (abstract).
Oberg or Hoetzer does not explicitly disclose the braking component is from a portion of the vehicle's chassis. 
However, the preceding limitation is known in the art of vehicular braking systems. Weaver teaches an auxiliary air foil device (abstract) is deployed from a portion of the vehicle chassis (para [0034] In use for the application of providing selectively increasing drag on the vehicle 20, at least one auxiliary air foil device 10 is mounted to the outside surface 25 of the vehicle 20 with its one edge 63 of the air foil panel 65 oriented towards the rear 28 of the vehicle 20. The actuator 90 is operatively connected to a control device 160 for selectively causing the actuator 90 to move the air foil panel 60 between the open and closed positions 70,80 to impart more or less aerodynamic drag to the vehicle 20, respectively. The control device 160 may be a brake light signal wire).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weavor as known implementation in the base device of auxiliary braking with the predictable result of increasing the aerodynamic drag to the vehicle for deceleration.

Regarding claim 2, the combination of Oberg, Hoetzer and Weaver teaches the vehicle of claim 1, wherein the braking component is deployable from the chassis of the vehicle's cab (Weaver: Fig. 1 and para [0034] In use for the application of providing selectively increasing drag on the vehicle 20, at least one auxiliary air foil device 10 is mounted to the outside surface 25 of the vehicle 20 with its one edge 63 of the air foil panel 65 oriented towards the rear 28 of the vehicle 20).

Regarding claim 4, the combination of Oberg, Hoetzer and Weaver teaches the vehicle of claim 1, wherein the braking component is a braking foil (Weaver: Fig. 1 and para [0034] In use for the application of providing selectively increasing drag on the vehicle 20, at least one auxiliary air foil device 10 ).

Regarding claim 5, the combination of Oberg, Hoetzer and Weaver teaches the vehicle of claim 1, wherein the grade is determined for the upcoming portion of the roadway based on information received from the perception system (Oberg: Fig. 3 and para 46-47, the control unit 214 also determines S2 an inclination 304 of the downhill slope 306. …the control unit 214 thereafter controls the at least one differential braking arrangement 208, 210 to be engaged S4 before the vehicle 100 arrives at the crest 308 of the downhill slope 304.  And para 42,  means 216 for determining the road ahead of the vehicle 100. The means 216 for determining the road ahead of the vehicle 100 may e.g. be a navigation system or logged road data).

Regarding claim 6, the combination of Oberg, Hoetzer and Weaver teaches the vehicle of claim 1, wherein the grade is determined for the upcoming portion of the roadway based on information received from a mapping system (Oberg: para 42, means 216 for determining the road ahead of the vehicle 100. The means 216 for determining the road ahead of the vehicle 100 may e.g. be a navigation system or logged road data).




Regarding claim 8, the combination of Oberg, Hoetzer and Weaver teaches the vehicle of claim 1, wherein the control system is further configured to actively control deployment of a fairing based on one or more objectives (Weaver, para 34, increasing drag, para 35-37, other objectives).

Regarding claim 9, the combination of Oberg, Hoetzer and Weaver teaches the vehicle of claim 8, wherein the one or more objectives include at least one of drag impact on truck performance (Weaver, para 34, increasing drag), a projected delivery time, or route planning.

Regarding claim 11, the combination of Oberg, Hoetzer and Weaver teaches the vehicle of claim 1. wherein the braking component is deployable by an actuator of the deceleration subsystem (Weaver, para 34, The actuator 90 is operatively connected to a control device 160 for selectively causing the actuator 90 to move the air foil panel 60 between the open and closed positions 70,80 to impart more or less aerodynamic drag).

Regarding claim 12, the combination of Oberg, Hoetzer and Weaver teaches the vehicle of claim 11, wherein the actuator is configured to angle the braking component in a selected orientation relative to either the vehicle's chassis (Weaver, Fig. 1-2 and Fig. 7 and para 34, The actuator 90 is operatively connected to a control device 160 for selectively causing the actuator 90 to move the air foil panel 60 between the open and closed positions 70,80) or a surface of the roadway.

Regarding claim 13, the combination of Oberg, Hoetzer and Weaver teaches the vehicle of claim 11, wherein the braking component is operatively coupled to the actuator via one or arm members (Weaver, Fig. 3A-3B, 90).

Claim 18 is rejected for the same reason as set forth above in claim 1 above. 
 
Regarding claim 19, the combination of Oberg, Hoetzer and Weaver teaches the method of claim 18, further comprising actively controlling deployment of a fairing of the cargo vehicle based on one or more objectives, the one or more objects including at least one of (i) drag impact on truck performance (Weaver: Fig. 1 and para [0034] In use for the application of providing selectively increasing drag on the vehicle 20, at least one auxiliary air foil device 10 is mounted to the outside surface 25 of the vehicle 20 with its one edge 63 of the air foil panel 65 oriented towards the rear 28 of the vehicle 20). (ii) a projected delivery time, (iii) route planning, or (iv) a field of view for a sensor of a perception system of the cargo vehicle for a current driving situation.

Regarding claim 20, the combination of Oberg, Hoetzer and Weaver teaches the method of claim 18, further comprising determining the grade for the upcoming portion of the roadway based on at least one of information received from a perception system of the vehicle or information received from a mapping system (Oberg: Fig. 3 and para 46-47, the control unit 214 also determines S2 an inclination 304 of the downhill slope 306. …the control unit 214 thereafter controls the at least one differential braking arrangement 208, 210 to be engaged S4 before the vehicle 100 arrives at the crest 308 of the downhill slope 304.  And para 42,  means 216 for determining the road ahead of the vehicle 100. The means 216 for determining the road ahead of the vehicle 100 may e.g. be a navigation system or logged road data).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oberg in view of Hoetzer and Weaver further in view of Fry (US 4824165 A).
Regarding claim 3, the combination of Oberg, Hoetzer and Weaver teaches the vehicle of claim 1, but does not explicitly disclose wherein the braking component is deployable from the chassis of the vehicle's trailer.
However, the preceding limitation is known in the art of vehicular braking systems. Fry teaches an apparatus for selectively varying air resistance on a land transport vehicle to optimize reduction of drag except when drag is desirable as a speed reduction aid (abstract) and further teaches the braking component is deployable from the chassis of the vehicle's trailer (Fig. 4 and Fig. 6 and Col. 4 lines 15-20).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fry as known implementation in the base device of auxiliary braking with the predictable result of increasing the aerodynamic drag to the vehicle for deceleration.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oberg in view of Hoetzer and Weaver further in view of Further in view of Al-Saeed (US 8794690 B1 ).
Regarding claim 14, the combination of Oberg, Hoetzer and Weaver teaches the vehicle of claim 13, wherein the actuator includes a stepper motor to extend and retract the one or more arm members (Weaver, Fig. 2, 90 and  para 30, The actuator 90 may be an electrically driven motor).
The combination does not explicitly disclose a worm gear mechanism.
However, the preceding limitation is known in the art of controlling panels in a vehicle. Al-Saeed teaches a truck (T) having motorized panels (12a, 12b) and wherein the actuator includes a stepper motor (48) and a worm gear mechanism (50, 52) to extend and retract the one or more arm members (struts 34a-b and Col. 4 lines 12-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Al-Saeed in order to provide torque multiplication to allow a small drive motor to be used (Al-Saeed, Col.  4 lines 28-30).

Claims  15 rejected under 35 U.S.C. 103 as being unpatentable over Oberg in view of Hoetzer , Weaver and Al-Saeed and further in view of  Burrows et al. (Burrows: US 20180148107 A1).
Regarding claim 15, the combination of Oberg, Hoetzer and Weaver teaches the vehicle of claim 1, but does not explicitly disclose either a shock absorber or dampening coupling coupled to at least one of the motor or worm gear to reduce vibration upon deployment of the braking component.
However, Burrows teaches a deployable fairing system to a tractor trailer and the deployable fairing includes deployable upper and/or lower horizontal assemblies that are pivotally coupled to a frame attached to the tractor/cab, and two side panels that are pivotally coupled to one or both of the upper and lower horizontal assemblies. (abstract) and further teaches either a shock absorber or dampening coupling coupled to at least one of the motor or worm gear to reduce vibration upon deployment of the fairings (Fig. 10B, 1014, 1016, 1018 and para 174, one or more of the center actuator 1014, the left actuator 1016, and/or the right actuator 1018 may be an electric motor or a solenoid and para 180, a set of resilient shock absorbers 1011d may be interposed between the left side panel 1010 and the left hinge 1011 to absorb impacts, such as, for example, may occur with bumpy road i.e. active or with objects hitting the left side panel 1010. See also para 181, 1013d, para 196-197; 1240c, 1242c.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burrows in order to absorb impacts on a bumpy road (Burrows; para 180).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oberg in view of Hoetzer and Weaver further in view of  Burrows et al. (Burrows: US 20180148107 A1).
Regarding claim 16, the combination of Oberg, Hoetzer and Weaver teaches the vehicle of claim 1, but does not explicitly disclose wherein the control system is further configured to perform active dampening of the braking component.
However, Burrows teaches a deployable fairing system to a tractor trailer and the deployable fairing includes deployable upper and/or lower horizontal assemblies that are pivotally coupled to a frame attached to the tractor/cab, and two side panels that are pivotally coupled to one or both of the upper and lower horizontal assemblies. (abstract) and further teaches wherein the control system is further configured to perform active dampening of the fairings (para 180, a set of resilient shock absorbers 1011d may be interposed between the left side panel 1010 and the left hinge 1011 to absorb impacts, such as, for example, may occur with bumpy road i.e. active or with objects hitting the left side panel 1010. See also para 181, 1013d, para 196-197; 1240c, 1242c.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burrows in order to absorb impacts on a bumpy road (Burrows; para 180).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oberg in view of Hoetzer, Weaver and Burrows further in view of Iannotti et al. (Iannotti: US 20210017979 A1)
Regarding claim 17, the combination of Oberg, Hoetzer, Weaver and Burrows teaches the vehicle of claim 16, but does not explicitly disclose wherein the active damping is performed in conjunction with a calibration system of the vehicle.
However, the preceding limitation is known in the art of short absorbers. Iannotti teaches  wherein the active damping is performed in conjunction with a calibration system of the vehicle (para 51, providing closed loop feedback allows for providing negative feedback (e.g., via control of linear actuator 302) to shock absorbers of the motor vehicle to allow for real time adjustment of shock absorbers on uneven surfaces. In addition, in some embodiments, at least in part due to integrally forming interrogator 380 with linear actuator 302, linear drive system 300 is configured for at least one of electrical interface of the actuator through digital communication interfaces such as a Controller Area Network (“CAN bus”), Modbus, etc., performing self-testing and diagnostics, and to allow for calibration data to be stored on one of the interrogator 380 and linear actuator 302.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Iannotti in order to perform self-testing and diagnostic (Iannotti: para 51).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oberg in view of Hoetzer and Weaver further in view of  Burch, V et al. (Burch: US 20180089611 A1 ).
Regarding claim 10, the combination of Oberg, Hoetzer, Weaver teaches the vehicle of claim 8, but does not explicitly disclose wherein the one or more objectives include a field of view for a given one of the one or more sensors of the perception system for a current driving situation.
However, Burch teaches controlling a deployable element of a vehicle wherein the one or more objectives include a field of view for a given one of the one or more sensors of the perception system for a current driving situation (para 63, retracting the landing gear 220a, 220b helps to clear obstructions from the sensory view of the sensor array 230.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burch in order to clear obstructions (Burch: para 63).


Allowable Subject Matter
Claims 17 and 21 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and double patenting rejections are overcome.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior arts cited for the record but not used in Office Action, are listed in attached PTO-892. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687